Opinion filed February 19, 2009




                                             In The


   Eleventh Court of Appeals
                                           ___________

                                    No. 11-08-00227-CV
                                        __________

          IN THE INTEREST OF Z.W.M. AND A.P.A.M., CHILDREN


                           On Appeal from the 35th District Court

                                        Brown County, Texas

                             Trial Court Cause No. CV 07-05-189


                           MEMORANDUM OPINION
       Tiffany Ann Sherfield has filed in this court a motion to dismiss her appeal. The motion is
granted, and the appeal is dismissed.


                                                            PER CURIAM


February 19, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.